Citation Nr: 1342100	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hypertension.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1980 to June 1986.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that increased the Veteran's service-connected hypertension from noncompensable to 10 percent disabling.  The claim was eventually transferred to the RO in Montgomery, Alabama.

The claim was previously remanded by the Board in December 2011 for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated January 2010 to November 2013, which includes a September 2012 VA examination, and a November 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire appeals period, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100, systolic pressure predominantly less than 160, and the Veteran has been on continuous medication to treat his hypertension.  



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letters dated September 2004 and March 2009.  The letters informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's statements, post-service VA and private treatment records, and Social Security Administration records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  
The Veteran was provided with VA examinations in November 2004, February 2007, May 2009, and September 2012.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations and described the Veteran's hypertension in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Board is satisfied that there has been substantial compliance with the December 2011 remand directives, which included obtaining outstanding VA treatment records, SSA records, and affording the Veteran another VA examination in September 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's hypertension is rated under Diagnostic Code 7101, hypertensive vascular disease.  Under diagnostic code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more. A 60 percent rating is the highest rating allowable under DC 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).



Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his hypertension.  

Private treatment records dated April 2002 to May 2004 and April 2007 to October 2007 show that on October 2003, April 2007, and October 2007 the Veteran's blood pressure readings were 142/100, 140/70, and 143/92, respectively.  They also show that on May 2004 the Veteran was noted as taking the following cardiac medicine; Benadryl, Notro, Aleve, Allegra, Lipitor, Plavix, ASA, Flomax, Nexium, Prozac, Toprol, Altace, and MVI.  

The Veteran was afforded a VA examination in November 2004.  The examiner noted that the Veteran's current medications consisted of Altace and Metoprolol.  The Veteran's blood pressure reading was 134/84.  

At a November 2004 employment examination the Veteran's blood pressure reading was 132/78.

The Veteran was afforded another VA examination in February 2007 and his blood pressure reading was 137/91.  

VA treatment records dated February 2007 to November 2013 show that the Veteran was treated for hypertension.  On February 2007 the Veteran's blood pressure reading was 137/91.  In March 2007 the readings were 130/80, 137/91, 156/95, and 143/88.  In June 2007 readings were 130/89, 120/70, and 144/94.  In October 2007 and November 2007 readings were 137/93 and 118/82, respectively.  In February 2008, the Veteran's blood pressure readings were; 127/87, 139/79, 115/80, 128/80, 134/78, 107/63, 102/67, 107/66, 106/61, 118/66, 111/69, 104/75, 123/71, 121/83,101/70, 125/87, 139/90, 112/62, 114/76, 115/84, 107/67, 118/85, and 99/54.  In March 2009 readings were 150/103, 119/80, 145/99, and 137/101.  

From April 2008 to May 2008 readings were 130/88, 142/84, 132/90.  In June 2008 the readings were 129/71, 144/97, and 123/90.  In July readings were 137/92 and 130/88.  From August 2008 to December 2008, readings were 115/82, 135/92, 143/91, and 124/85, respectively.  From January 2009 to March 2009 readings were 150/88, 107/73 and 138/87.  In May 2009 readings were 107/63, 102/63, 138/82, 138/94, and 118/80.  In July 2009 the blood pressure reading was 107/69.  In August 2009 readings were; 134/85, 115/73, 119/79, 94/58, 93/60, 156/97, 129/79, 132/77, and 141/74.  In October 2009 the Veteran's blood pressure reading was 134/99.  

In January 2010 the Veteran's blood pressure reading was 134/99.  In April 2010 readings were 142/93 and 130/86.  From May 2010 to November 2010 readings were; 130/92, 142/93, 151/87, and 124/81.  From April 2011 to December 2012 readings were 130/86, 127/72, 140/87, and 122/77.  In January 2013 the Veteran's blood pressure reading was 144/80.  In February 2013 readings were, 105/68, 110/62, 115/60, 118/64, and 112/62.  In March 2013 and April 2013 readings were 123/79, 126/80, and 161/101.  

The Veteran was afforded another VA examination in May 2009.  The Veteran's blood pressure readings were 118/60, 107/63, and 102/63.  

The Veteran was afforded another VA examination in September 2012.  The Veteran reported that his blood pressure at home ran in the 140/90s.  The examiner noted that the Veteran was on continuous medication for his hypertension.  Additionally, the examiner noted the following blood pressure readings; September 2012 134/76, June 2012 140/87, and December 2011 127/72.  

Based on the evidence above, the Board finds that due to the need for continuous medication to control his hypertension, the Veteran's disability most nearly approximates the criteria for the assigned 10 percent evaluation for the entire appeal period.  

The Board acknowledges the Veteran's credible belief that his hypertension warrants a higher rating.  However, the medical evidence of record does not support an evaluation in excess of 10 percent.  The blood pressure readings listed above clearly do not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the hypertension disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and VA treating physicians have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As such, the 10 percent evaluation adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension.  

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which hypertension is rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his hypertension.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).





ORDER

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.  


REMAND

The record reflects that the RO created a temporary file to adjudicate a claim of entitlement to TDIU.  The RO denied the claim in an October 2009 rating decision.  A statement of the case was issued in October 2011 which continued the denial.  The Veteran filed a VA Form 9 dated in October 2011.  Thereafter, in December 2011, the Veteran submitted a November 2011 VA medical opinion from Dr. M.S. in which she noted that the Veteran had been under her care for cardiovascular disease.  Dr. M.S. indicated that she believed that due to the Veteran's coronary heart disease, he was unable to maintain gainful employment.  The record reflects that service connection is in effect for coronary artery disease rated as 60 percent disabling.  Thus, the new medical evidence is pertinent to the issue of entitlement to a TDIU.  The original claims file, the temporary claims file, and Virtual VA do not show any further action on this issue in light of the additional evidence.  The temporary file was forwarded to the Board in November 2013 in light of the fact that the issue decided herein was once again before the Board. 

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2013). Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  Compare 38 C.F.R. § 19.37(a) (2013) with 38 C.F.R. § 20.1304(c) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Consider the November 2011 VA medical opinion from Dr. M.S. in connection with the TDIU claim. 

2.  Thereafter, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


